 
Exhibit 10.49
LOAN MODIFICATION AGREEMENT
 
This Loan Modification Agreement is entered into as of November 8, 2002, by and
between Deltagen, Inc. (the “Borrower”) and Silicon Valley Bank (“Bank”).
 
1.     DESCRIPTION OF EXISTING OBLIGATIONS: Among other Obligations which may be
owing by Borrower to Bank, Borrower is indebted to Bank pursuant to, among other
documents, a Loan and Security Agreement, dated June 27, 2002, as amended or
modified from time to time, (the “Loan Agreement”). The Loan Agreement provides
for, among other things, a Term Loan in the original principal amount of Twenty
Million Dollars ($20,000,000). Defined terms used but not otherwise defined
herein shall have the same meanings as set forth in the Loan Agreement.
 
Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Obligations.”
 
2.     DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement.
 
Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Obligations shall be referred
to as the “Security Documents”. Hereinafter, the Security Documents, together
with all other documents evidencing or securing the Obligations shall be
referred to as the “Existing Loan Documents”.
 
3.     DESCRIPTION OF CHANGE IN TERMS.
 
A.    Modification(s) to Loan Agreement.
 

 
1.
 
On October 31, 2002, Borrower established time deposit account #8800058076 with
Bank in the amount of $10,500,000 (the “TDA”), to secure the outstanding
Obligations under the Term Loan. Borrower has requested that Bank convert the
TDA held with Bank into investment property invested through SVB Securities, A
Division of Alliant Partners (“SVBS”) (the “Conversion”). Bank has agreed to the
Conversion, provided Borrower herein reaffirms that the cash in the form of the
TDA shall continue to secure the outstanding Obligations under the Term Loan in
the form of investment property invested through SVBS.

 

 
2.
 
As provided under Section 6.7 entitled “Financial Covenants”, sub-section (a),
Section 2.3 entitled “Interest Rate, Payments” is amended in part to provide
that effective as of the date herein, and at any time that the outstanding
principal balance of the Term Loan Advances are secured by investments with SVBS
or TDA, interest shall accrue at a per annum rate equal to the Prime Rate.

 

 
3.
 
The defined term “Collateral” as described on Exhibit “A” of the Loan Agreement
is hereby amended in part to incorporate the following:

 

 
    
 
All securities, investment property, cash or other assets held, maintained or
managed in Pledgor’s account entitled Silicon Valley Bank as Secured Party for
Deltagen, Inc. (ADP#88600514) maintained in connection with an SVB Securities
Client Agreement or similar agreement entered between Pledgor and SVB
Securities, A Division of Alliant Partners, together with all Pledgor’s books
relating to any of the foregoing and any and all claims, rights and interests in
any of the above and all substitutions for, additions and accessions to and
products and proceeds thereof in whatever form including deposit accounts,
accounts (including rights of payment), general intangibles, cash, instruments,
documents and financial assets all in connection with the foregoing.





--------------------------------------------------------------------------------

 
4.    CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.
 
5.    NO DEFENSES OF BORROWER.  Borrower (and each guarantor and pledgor signing
below) agrees that, as of the date hereof, it has no defenses against paying any
of the Obligations.
 
6.    CONTINUING VALIDITY.  Borrower (and each guarantor and pledgor signing
below) understands and agrees that in modifying the existing Indebtedness, Bank
is relying upon Borrower’s representations, warranties, and agreements, as set
forth in the Existing Loan Documents. Except as expressly modified pursuant to
this Loan Modification Agreement, the terms of the Existing Loan Documents
remain unchanged and in full force and effect. Bank’s agreement to modifications
to the existing Obligations pursuant to this Loan Modification Agreement in no
way shall obligate Bank to make any future modifications to the Obligations.
Nothing in this Loan Modification Agreement shall constitute a satisfaction of
the Obligations. It is the intention of Bank and Borrower to retain as liable
parties all makers and endorsers of Existing Loan Documents, unless the party is
expressly released by Bank in writing. Unless expressly released herein, no
maker, endorser, or guarantor will be released by virtue of this Loan
Modification Agreement. The terms of this paragraph apply not only to this Loan
Modification Agreement, but also to all subsequent loan modification agreements.
 
This Loan Modification Agreement is executed as of the date first written above.
 
BORROWER:
 
DELTAGEN, INC.
     
BANK:
 
SILICON VALLEY BANK
By: /s/ Richard H. Hawkins            
     
By: /s/ Mercy Forde                       
Name:    Richard H. Hawkins          
     
Name:    Mercy Forde                    
Title:     Chief Financial Officer      
     
Title:    Vice President                    